Citation Nr: 1106600	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-02 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD.)

2.  Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.  

3.  Entitlement to an initial rating in excess of 0 percent for 
erectile dysfunction.   

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

7.  Entitlement to service connection for chloracne, also claimed 
as a rash, as due to herbicide exposure. 


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from 
September 1968 to June 1974 and from May 1975 to September 1978.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted service connection for PTSD and 
assigned a 30 percent initial evaluation, granted service 
connection for diabetes mellitus and assigned a 20 percent 
evaluation, implicitly granted service connection for erectile 
dysfunction and assigned a 0 percent initial rating, granted 
special monthly compensation for loss of use of a creative organ, 
and denied service connection for bilateral hearing loss, 
tinnitus, hypertension, and chloracne.  The Veteran appealed and 
perfected his appeals regarding the initial rating assigned to 
the PTSD and diabetes mellitus disabilities, initial rating for 
erectile dysfunction, and the denials of service connection for 
the bilateral hearing loss, tinnitus, hypertension, and 
chloracne.  

A January 2009 rating action assigned a higher initial evaluation 
for PTSD of 50 percent for the entire initial rating period.  As 
the Veteran has not expressed his satisfaction with that 
evaluation, the appeal continues.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Therefore, the issue of a higher initial rating 
for PTSD remains in appellate status.  

The Veteran had requested a hearing before the Board; however, in 
September 2010 he submitted a signed waiver of his request for a 
hearing.  The request for a hearing is deemed waived.

Following the RO's last adjudication in a January 2009 Statement 
of the Case (SOC), and prior to a scheduled Board hearing, the RO 
added more current VA treatment records, dated January 2009 to 
July 2010.  A notation from RO staff indicated that the RO had 
found no impact on appeal issues.  The treatment records do not 
contain any findings or opinions not already of record and are 
repetitive of information already of record.  The Board finds 
that a remand is not required.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that such remands 
are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

The issues of entitlement to service connection for hypertension 
(to include as secondary to service-connected diabetes mellitus), 
service connection for tinnitus, and for a higher initial rating 
in excess of 0 percent for erectile dysfunction are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD has for the entire initial rating period 
manifested occupational and social impairment with reduced 
reliability and productivity due to symptoms such as nightmares, 
flashbacks, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

2.  The Veteran's service-connected diabetes mellitus has 
required for the entire initial rating appeal insulin and 
restricted diet, but not regulation of activities.

3.  The Veteran was exposed to loud noises in service.

4.  The Veteran does not have bilateral hearing loss to a 
disabling degree for VA disability compensation purposes.  

5.  A skin disorder was not chronic during service; was not 
continuous after service; and the skin disorder that first 
manifested many years after service was not caused by any 
incident of service, including herbicide (Agent Orange) exposure 
in service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but not 
higher, for PTSD have been met for the entire initial rating 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for the assignment of a 20 percent initial 
disability rating, but not higher, for the service-connected 
diabetes mellitus have been met for the entire initial rating 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.655, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2010).

3.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 
1154(b), 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.6(a), 3.303, 3.307, 3.309, 3.385, 3.104 (2010). 

4.  A skin disorder was not incurred in or aggravated by service.  
38 U.S.C.A.       §§ 1110, 1112, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

a. Duty to Notify.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete a 
claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
VCAA notice must (1) inform the claimant about the information 
and evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice should 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include (1) the Veteran's status; (2) 
the existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) the degree of 
disability; and (5) the effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim, and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
Veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

Notices mailed in July 2007 and July 2008 substantially satisfied 
the provisions of 38 U.S.C.A. § 5103(a).  In these letters, the 
RO informed the Veteran about the information and evidence not of 
record that was necessary to substantiate his claims; the 
information and evidence that VA would seek to provide; the 
information and evidence the Veteran was expected to provide; and 
the information required by Dingess.

Further, the appeal regarding the Veteran's PTSD and diabetes 
mellitus disabilities arose from disagreement with the initial 
evaluation following the grant of service connection.  The courts 
have held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007). 

b. Duty to Assist.  The Board finds that all necessary assistance 
has been provided to the Veteran.  The evidence of record 
indicates that VA acquired the Veteran's VA, private, and service 
treatment records to assist the Veteran with his claims. 
The Board notes that the RO specifically requested and obtained 
the Veteran's service treatment records from both enlistments, 
each in a different service.  

In fulfilling the duty to assist, the Veteran was provided an 
August 2008 VA audiological examination that was thorough and 
productive of medical findings regarding the nature and etiology 
of the claims for service connection for hearing loss.  The 
Veteran was also provided with a November 2007 fee-based VA 
examination for his PTSD disability and a May 2008 VA general 
examination for the remaining claims.  As such, there is no duty 
to provide an additional examination or medical opinion for the 
claims regarding PTSD, diabetes mellitus, bilateral hearing loss, 
and chloracne.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(4).  The Board notes that the claims for service 
connection for hypertension, service connection for tinnitus, and 
for a higher initial rating for erectile dysfunction are 
remanded, below.  

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claim under 
consideration.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown,   4 Vet. App. 384, 394 (1993).



Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a condition 
noted during service is not shown to be chronic, then generally, 
a showing of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 
Vet. App. 498 (1995).

38 C.F.R. § 3.385 defines impaired hearing as a disability for VA 
purposes when the hearing thresholds for any of the frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.

Sensorineural hearing loss may be presumed to have been incurred 
in service if shown to have manifested to a compensable degree 
within one year after the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2010).

The Veteran alleges that he was exposed to excessive noise levels 
in service when performing assigned duties, in addition to 
exposure to acoustic trauma during the course of combat in Korea.  
In case of a Veteran who engaged in combat with the enemy in a 
period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the lack of official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 
389, 392-94 (Fed. Cir. 1996).  

However, the provisions of 38 U.S.C.A. § 1154(b) do not provide a 
substitute for medical nexus evidence, or evidence of current 
disability, but rather serve only to reduce the evidentiary 
burden on combat veterans with respect to submission of evidence 
regarding the incurrence or aggravation of an injury or disease 
while in service.  Kessel v. West, 13 Vet. App. 9, 16-19 
(1999)(en banc).  A veteran must still establish his claim 
through competent medical evidence showing a current disability 
and a nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); Clyburn v. West, 
12 Vet. App. 296, 303 (1999).

After a review of all the evidence, lay and medical, the Board 
finds that the Veteran was exposed to loud noises in service.  
The Veteran's enlisted occupational specialty was medical 
assistant and he earned the Combat Medic Badge serving in Korea.  
His statements were consistent with the circumstances and 
condition of his service and the Board finds his statements 
describing his exposure to the noises of combat in Korea to be 
credible.  However, the Veteran must still establish his claim 
for service connection with evidence of a current disability and, 
as will be discussed below, this is where his claim for service 
connection for bilateral hearing loss fails.  

The service treatment records indicate that Veteran's hearing was 
tested at induction, September 1968, and found to be within 
normal levels.  His hearing was tested again in October 1969 and 
was again found to be within normal limits.  The October 1969 
audiogram results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
n/a
10
LEFT
5
0
5
n/a
5

On the May 1974 Report of Medical Examination, for the purpose of 
service separation, his hearing was tested again.  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
5
LEFT
5
5
10
5
5

The May 1974 Report of Medical History shows the Veteran's 
negative responses to the inquiry whether he ever had or had now 
hearing loss or ear trouble.

The Veteran reenlisted with a different service, and an April 
1975 Report of Medical Examination reported the results of an 
audiogram, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
5
5
5
0
5

In January 1977 he was issued earplugs and its case for the 
hearing conservation program.  The September 1978 Report of 
Physical Examination for separation did not include the results 
of an audiogram; however, the September 1978 Report of Medical 
history included a negative response to the inquiry about hearing 
loss.

The Veteran did not submit any private treatment reports 
pertaining to his hearing.

In August 2008 the Veteran was afforded a VA audiological 
examination.  The Veteran reported hearing loss since his service 
in Korea where he was exposed to gunfire.  He had not received 
any treatment for his condition.  



On the authorized VA audiological evaluation in August 2008, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
15
20
20
15
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  The 
VA examiner found no pathology of hearing loss.  

In a case such as this one where acoustic trauma has been 
demonstrated, the Veteran does not have to establish hearing loss 
to a disabling degree during service or within one year of 
service, and does not have to show treatment for hearing loss 
during service.  The laws and regulations do not strictly require 
in-service complaint of, or treatment for, hearing loss in order 
to establish service connection.  Even if "disabling" loss (that 
meets the requirements of 38 C.F.R. § 3.385) is not demonstrated 
at service separation, service connection for a current hearing 
disability may still be established by evidence that a current 
disability is causally related to service.  See Hensley v. Brown, 
5 Vet. App. 155, 160 (1993).  The Court has held that a veteran 
may establish the required nexus between his current hearing loss 
disability and his term of military service if he can show that 
his hearing loss disability resulted from acoustic trauma.  
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

However, the Board finds that the Veteran does not have bilateral 
hearing loss to a disabling degree for VA disability compensation 
purposes, as required by 38 C.F.R. § 3.385.  The evidence does 
not show that the Veteran's bilateral hearing loss (impairment) 
for any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz are 40 decibels or more; or that the thresholds for at 
least three of these frequencies are 26 decibels; or that speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.

The August 2008 VA audiology examination report found normal 
hearing in the right ear and left ear and that no hearing loss 
pathology was found.  Further, the numerical results of the 
audiogram did not demonstrate hearing loss "disability" for VA 
disability compensation purposes (38 C.F.R. § 3.385).  As there 
are no audio testing results to the contrary, the claim for 
bilateral hearing loss is denied.  

The Board need not reach questions of chronic symptoms in service 
and continuity of symptoms after service separation, as the basis 
for denial of the Veteran's appeal is no current left or right 
ear hearing loss disability that meets the standards of 38 C.F.R. 
§ 3.385.  The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see 
also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for bilateral hearing loss, and the claim must be denied.  
Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Chloracne

If a veteran was exposed to an herbicide agent (e.g., Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected even though there 
is no record of such disease during service; chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The RO in its September 2008 rating decision has already found 
that the Veteran was exposed to herbicides during his active 
service in Korea.

A review of the Veteran's service treatment records finds 
scattered references to skin.  The September 1968 enlistment 
Report of Medical Examination found his skin clinically normal.  
However, on the September 1968 Report of Medical History the 
category of skin disease was checked in the positive and the 
section for physician's notes bears the notation "skin - tinea 
crurus - needs Rx".  The records contain no other reference to 
this skin fungal infection.  The May 1974 Report of Medical 
Examination prepared for separation also found the Veteran's skin 
clinically normal.  The Report of Medical History, dated also in 
May 1974 for separation, bears a negative response by the Veteran 
for history or complaints of skin disease.  

In April 1975 the Veteran enlisted in a different service and he 
underwent a physical examination.  The April 1975 Report of 
Medical Examination found his skin clinically normal.  Again, on 
the April 1975 Report of Medical History, the Veteran checked in 
the affirmative for a history of skin disease; however, the 
section for physician's notes has only the note that the Veteran 
has an "occasional rash on neck."  In June 1975 the Veteran 
sought treatment for dermatophytosis on both feet, but primarily 
on the right foot.  The onset was one week prior.  There were no 
follow-up evaluations.  In November 1975 the Veteran was referred 
to a specialty clinic for complaints of a different disorder.  
The attending physician conducted a complete examination and skin 
was found to be within normal limits.  In September 1978 the 
Veteran separated and was given a physical examination.  The 
September 1978 Report of Medical Examination found his skin 
clinically normal.  The September 1978 Report of Medical History 
bears a negative response to the category of whether he had or 
ever had skin disease.

The Board finds the complaints in service regarding the Veteran's 
skin were for disorders that were not chronic, and that the 
Veteran did not experience continuous symptoms of a skin disorder 
after service.  The only post-service medical treatment report 
that pertains to a skin disorder is one private evaluation dated 
September 2005.  The private physician, Dr. G., noted the Veteran 
had ongoing problems with rosacea and that the Veteran had a 
scheduled appointment in the future with another private 
physician.  The claims file is silent as to whether the Veteran 
ever followed up with any other physician.

The Veteran submitted his claim in October 2007 with a statement 
reporting he had experienced, and was treated for, a rash or 
chloracne in service, specifically in Korea, to his face, neck, 
upper body and legs.  In another statement dated July 2008 the 
Veteran reiterated his report that he was treated while in Korea 
for a rash and that as a combat medic he often reviewed his own 
treatment records.  He also reported he had been treated by Dr. 
G. for "some years" for a rash on his body.     

In May 2008 the Veteran was afforded a fee-based VA general 
medical examination.  The examiner found no scars present and 
that there were no signs of skin disease present.  

The Veteran's VA treatment reports begin with a physical 
examination in June 2004.  His skin was found to be benign, with 
multiple freckles scattered on the back.  The records then begin 
again in October 2008, with the Veteran being described as new to 
that office.  During the review of systems, his skin was found to 
be without itching, rashes, or moles.  No medical treatment 
report of record from any source provides a diagnosis of 
chloracne, nor is there any diagnosis for a skin rash.   

After a review of the evidence, the Board finds there is no 
diagnosis of chloracne from any source; therefore, the Veteran is 
not entitled to a grant of service connection on a presumptive 
basis.  Further, on the theory of direct service incurrence, the 
Board finds that no skin disorder was chronic during service and 
no skin disorder was continuous after service.  The Veteran's 
service treatment records contain scattered reports of skin 
fungal infections that were apparently not chronic in service.  
The Veteran's final 1978 Report of Physical Examination found his 
skin clinically normal and, on his 1978 Report of Medical 
History, the Veteran denied having skin diseases.  

The first, and only, post-service evidence of record of any skin 
disorder is in July 2005.  The Board observes that the VA Form 
21-4142 that was sent to that private physician had requested all 
treatment reports pertaining to a rash with no start or end date 
specified.  The only treatment report Dr. G. returned was that 
sole, July 2005 entry.  As the May 2008 VA examination found no 
skin disease, the Board finds that the sole post-service 
diagnosis of roseacea pertained to that one incident of the 
disorder.  Further, there is no diagnosis of any skin disorder 
during the appeal period.  The Board finds the weight of the 
evidence shows that there is no current skin disability.  

The Board acknowledges that in service the Veteran served as a 
combat medic and as a medical assistant.  While that position 
certainly required some medical training, the Board finds that a 
combat medic does not have sufficient expertise to diagnose a 
particular skin disease, here chloracne, that has been found by 
VA to be attributable to exposure to herbicide.  See Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007) (the level of training, 
education, and experience of the person conducting the 
examination is a factor that, if the Board affords more or less 
weight to the report because of that reason, must be explained in 
its decision).   

Further, the Board notes that VA does not generally grant service 
connection for symptoms alone, without an identified basis for 
those symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part sub 
nom. Sanchez-Benitez v. Principi,      259 F.3d 1356 (Fed. Cir. 
2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

The Board need not reach questions of chronic symptoms in service 
and continuity of symptoms after service separation, as the basis 
for denial of the Veteran's appeal is no current skin disability.  
The Court has held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of proof 
of a present disability there can be no valid claim."  Brammer, 3 
Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for chloracne, also claimed as a rash, and the claim must be 
denied.  Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A.         § 5107; 38 C.F.R. § 3.102.

Initial Rating for PTSD

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (West 2002).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski,       1 Vet. App. 589 (1991).  The 
medical as well as industrial history is to be considered, and a 
full description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of disability, 
and staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).  At the time of an initial 
rating, separate ratings can be assigned for separate periods of 
time based on facts found, a practice known as "staged" ratings. 

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  
38 C.F.R. §§ 4.125, 4.130.  

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.  The criteria for a 70 percent 
rating are met if there are deficiencies in most of the areas of 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. 4.130, 
Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co- 
workers)."  Id. 

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  Id.

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the 
other hand, if the evidence shows that the veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of 
Appeals for the Federal Circuit has embraced the Mauerhan Court's 
interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

After reviewing the evidence, the Board finds that the Veteran 
has endorsed symptoms that more nearly proximate the 50 percent 
initial disability rating for PTSD, but no higher, for the entire 
initial rating period.  

The Veteran was afforded a fee-based VA psychiatric evaluation in 
November 2007.  He described his symptoms as having trouble 
sleeping, occasional nightmares, suddenly feeling or acting as if 
the combat experiences were happening again, feeling upset when 
reminded of combat experiences with physical reactions such as 
dry mouth, palpitations, hyperventilation, and sweating.  He also 
reported a loss of interest in doing things he used to enjoy, 
such as socializing, feeling cut off from other people 
emotionally, difficulty concentrating, being on guard, and 
feeling jumpy.  The Veteran also reported increased guilt and 
self-reproach; though he experienced some hopeless feelings with 
rare passive but not active suicidal ideation.  The examiner 
noted the Veteran tested negative for bipolar disorder and mood 
disorder.  The Veteran reported two previous divorces, but 
described his current marriage as good.  He was employed as a 
sub-prime mortgage broker, though he reported problems at work.  
He denied panic attacks, severe or chronic pain, and any other 
kind of psychiatric problems or treatment.  The Veteran has not 
been hospitalized for PTSD.  The examiner found him to be groomed 
with good hygiene, had normal speech, and appeared to have good 
impulse control, though his affect was mildly depressed.  Though 
content revealed no suicidal, homicidal, assaultive, delusional 
ideations or hallucinations.  His insight and judgment were 
fairly good.  He and his wife were in the process of buying a 
house.  The examiner assigned a GAF score of 55. 

An October 2008 VA primary care evaluation described the Veteran 
as unemployed, though his wife was working.  The VA treatment 
records in the claims file did not contain regular mental health 
evaluations.  

The Veteran did have a December 2008 VA mental health 
consultation for his symptoms of PTSD and anger.  He reported 
struggling at work with those who were without military 
experience.  He reported an employment history of struggling with 
authority figures and staying a couple of years, only to leave.  
The longest he stayed at one job was 3 years.  He was then 
working for himself as a realtor.  He appeared cleanly dressed 
with good hygiene.  The Veteran also described nightmares, 
flashbacks, depression, and a generalized state of anxiety.  The 
examiner found his thought process linear, logical and reality 
based.  His speech had a regular rate of flow.  The Veteran 
denied audio or visual hallucinations and no delusions.  He had 
passing thoughts of suicide, but none he would act on.  He 
experienced flashbacks a few times a week, but denied paranoia.  
His insight and judgment was fair, eye contact was good.  The 
Veteran was able to recall recent and remote memory.  He 
socialized with family, though mainly he kept to himself.  The 
GAF score was 47.

The Board finds the 50 percent initial evaluation appropriate for 
the entire initial rating period.  The GAF scores assigned were 
55 and 47, which are generally indicative of moderate to serious 
symptoms.  The Veteran himself was employed and remained married, 
albeit to his third wife, and self-employed, following a history 
of frequent job changes.  He was found to have a depressed 
affect.  The Veteran reported nightmares, difficulty sleeping, 
anger, and difficulty working with others and socializing outside 
of his family.  Though no panic attacks, the Veteran reported 
flashbacks a few times a week

The Board further finds that the criteria for a 70 percent rating 
have not been met or more nearly approximated for any period 
during the initial rating appeal.  The criteria for a 70 percent 
rating are met if there are deficiencies in most of the areas of 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11- 14 (2001).  Although the 
Veteran described difficulty with social relationships, he stated 
he was married and in November 2007 described his marriage as 
good.  His last reported employment was self-employment as a 
realtor, which would necessitate interacting with others.  The 
evidence of record showed no deficiencies in the area of judgment 
or thinking and no suicidal or homicidal ideations.  The Veteran 
admitted to passing thoughts but also stated he would not act on 
them.  The Veteran managed household finances with his wife and 
reported that he did not have difficulty with activities of daily 
living.  Therefore, the evidence of record does not establish 
deficiencies in most of the areas needed for a 70 percent rating 
under Diagnostic Code 9411.  38 C.F.R. § 4.130.

Given the facts in this case, the Board finds that the Veteran's 
PTSD is appropriately rated as 50 percent disabling, and no 
higher, for the entire initial rating period on appeal.

Initial Rating for Diabetes Mellitus

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the Veteran.  See 38 C.F.R. §§ 3.102, 4.3 
(2010).  The Veteran's entire history is to be considered when 
making disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

As the Veteran has disagreed with the initial rating, the entire 
evidentiary record from the time of the Veteran's claim for 
service connection to the present is of importance in determining 
the proper evaluation of disability, and staged ratings are to be 
considered in order to reflect the changing level of severity of 
a disability during this period.  Fenderson, 12 Vet. App. 119.

The September 2008 rating decision on appeal granted service 
connection for diabetes mellitus and assigned an initial 20 
percent disability rating, effective June 2007, the date of 
claim.  

The Veteran's diabetes is evaluated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  The rating criteria for Diagnostic Code 
7913 are as follows: a rating of 10 percent may be assigned for 
diabetes mellitus that is manageable by restricted diet only.  A 
rating of 20 percent may be assigned for diabetes mellitus when 
insulin and a restricted diet or when an oral hypoglycemic agent 
and a restricted diet are required.  A rating of 40 percent may 
be assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities).  A rating of 60 
percent may be assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice-a-month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.  A rating of 100 percent may be assigned 
for diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated.

Per the rating criteria of Diagnostic Code 7913, compensable 
complications of diabetes are rated separately unless they are 
part of the criteria used to support a 100 percent evaluation, 
while noncompensable complications are considered part of the 
diabetic process.  See 38 C.F.R. § 4.120, Diagnostic Code 7913, 
Note (1).

The Veteran was afforded a VA general examination in May 2008.  
He reported having been diagnosed with diabetes mellitus two and 
a half years prior.  He reported no problems with hypoglycemia, 
weight loss, loss of strength, or urinary incontinence.  His 
diabetes was treated with medication taken twice a day and 
insulin, administered twice a day.  He reported no diabetic 
effect on his eyes, cardiac system, or leg pain.  The examiner 
found diabetes mellitus.

No private treatment report in the claims file pertained to 
diabetes mellitus.  

The Veteran was described as new to the VA clinic in October 
2008.  His past medical history listed diabetes mellitus and 
obesity.  The medications listed included the medication he used 
daily for diabetes as well as the insulin needed twice a day.  
The assessment considered his diabetes well controlled and he was 
referred to the dietician.  That day's pre-screening included a 
discussion of his obesity and a discussion of the benefits of 
weight loss.  The Veteran declined a referral to a weight loss 
program.  In October 2008 a dietetic letter was sent to the 
Veteran by a VA dietician, who discussed appropriate eating and 
recommended regular exercise.  

A review of the Veteran's VA treatment notes revealed a 
continuous treatment for his diabetes of medication and insulin 
daily; however, no treatment report included a medical assessment 
regulating his activities.  Indeed, the VA dietician's advice to 
the Veteran was to continue regular exercise.  No treatment 
report contains a report by the Veteran of being hospitalized for 
his diabetes.  

The Veteran's notice of disagreement sought a higher evaluation 
for his diabetes based on the amount of insulin he had to take 
daily.  The Veteran did not report that any medical personnel had 
regulated his activity.  See October 2008 statement.

After review of all the medical and lay evidence, the Board finds 
that for the entire initial rating period the service-connected 
diabetes mellitus has been manifested by insulin and medication, 
but not with any regulation of activities, as is required for a 
higher rating of 40 percent under Diagnostic Code 7913.  
Specifically, at the October 2008 VA evaluation the Veteran 
denied fatigue and dizziness.  The provider found his diabetes 
well-controlled.  The criteria for a 40 percent evaluation do not 
include a particular dosage of insulin, but that the Veteran's 
activities are regulated.  On the contrary, as indicated by the 
October 2008 pre-screening, the Veteran was counseled about 
weight-loss and declined a referral to a weight loss program.  
Even his statement, referenced above, does not allege his medical 
providers have limited his activities.

Given the facts in this case, the Board finds that the Veteran's 
diabetes mellitus is appropriately rated at 20 percent, but not 
more, for the entire initial rating period on appeal.  The appeal 
is denied.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2010).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the 
symptomatology and impairment due to the Veteran's PTSD 
disability and the diabetes mellitus disability.  The Veteran's 
PTSD is manifested by symptoms and impairments such as impairment 
in social functioning, difficulty with employment, depressed 
mood, flashbacks and nightmares.  These manifestations are 
specifically contemplated in the schedular rating criteria, which 
also contemplate not just these psychiatric symptoms but any 
other symptoms that may be "like or similar to" these.  
Mauerhan, 16 Vet. App. at 442-3.  The Board finds that the rating 
criteria are therefore adequate to evaluate the Veteran's PTSD 
disability.  

As well, the Veteran diabetes mellitus has been found to be 
manifested by daily insulin, medication, and dietary 
restrictions, but not regulation of activity as evidenced by 
medical evidence that occupational and recreational activities 
have been restricted, as required for a higher rating under 
Diagnostic Code 7913.  The Court has recognized that the 
schedular "regulation of activities" rating criteria for 
diabetes, Diagnostic Code 7913, is successive nature, such that 
the evaluation for each higher disability rating includes the 
criteria of each lower disability rating.  See Camacho v. 
Nicholson, 21 Vet. App. 360, 363 (2007); Tatum v. Shinseki, 23 
Vet. App. 152, 156 (2009).  For these reasons, the Board finds 
that referral for consideration of extraschedular rating is not 
warranted.  


ORDER

An initial rating in excess of 50 percent for PTSD is denied.

An initial rating in excess of 20 percent for diabetes mellitus 
is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for chloracne, to include as due to herbicide 
exposure, is denied.




REMAND

Upon a complete review of the September 2008 rating decision, the 
Board observes that, while the RO necessarily granted service 
connection for erectile dysfunction in order to reach the next 
step of awarding Special Monthly Compensation (SMC) for loss of 
use of a creative organ, indeed the rating decision does not 
articulate that grant.  Likewise, although the RO did not 
explicitly assign an initial disability rating for the erectile 
dysfunction, the effect of the rating decision failure to 
explicitly assign an initial compensable disability rating was to 
implicitly assign a 0 percent initial disability rating for the 
service-connected erectile dysfunction.  On the Veteran's October 
2008 Notice of Disagreement, the Veteran clearly disagreed with 
the rating decision failure to explicitly recognize erectile 
dysfunction as a "service incurred injury" and failure to 
assigned a numerical percentage initial rating for the erectile 
dysfunction disability (which he specifically referred to 
"failed to apply a 0% to 100% rating).  

Because the Veteran referred in his October 2008 Notice of 
Disagreement the issue as SMC for loss of use of a creative 
organ, as that was the only issue in the September 2008 rating 
decision that seemed to address the erectile dysfunction 
disability, the RO appears to have interpreted the Veteran's 
statement as a Notice of Disagreement to the already granted SMC 
issue.  The RO apparently accepted the Veteran's notice of 
disagreement statement as disagreement with the level of SMC 
assigned, when in fact the language of the Veteran's October 2008 
statement expresses disagreement with the failure to explicitly 
grant service connection for erectile dysfunction and explicitly 
assign a compensable schedular disability rating, but does not 
express disagreement with the level of SMC.  A fair reading of 
the Veteran's Notice of Disagreement, in the context of his 
contentions that the rating decision "failed to apply a 0% to 
100% rating" for his "service incurred injury" of erectile 
dysfunction, and that such failure to explicitly grant service 
connection and assign the initial schedular disability rating was 
a "violation of due process" reflect his intent to disagree 
with a lack of grant of initial disability rating.  Upon remand, 
the RO will have the opportunity to amend the rating decision to 
show explicitly that the September 2008 rating decision granted 
service connection for erectile dysfunction and assigned an 
initial noncompensable (0 percent) disability rating.

Because of the September 2008 rating decision's failure to 
explicitly grant service connection for erectile dysfunction and 
assign an initial noncompensable (0 percent) disability rating 
for erectile dysfunction, the January 2009 statement of the case 
further fails to articulate the issue of initial rating, raised 
by the Veteran in his notice of disagreement, and instead 
articulates a different issue, the grant itself of SMC for loss 
of use of a creative organ.  Consequently, the January 2009 
statement of the case did not provide the Veteran the schedular 
rating criteria for rating erectile dysfunction (38 C.F.R. 
§ 4.115b, Diagnostic Code 7522).  Upon remand, the RO should 
issue a supplemental statement of the case that readjudicates the 
appeal for a higher (compensable) initial disability rating for 
erectile dysfunction, and provides notice regarding the schedular 
rating criteria (38 C.F.R. § 4.115b, Diagnostic Code 7522).  

The Board notes that the Veteran has contended that his 
hypertension is secondary to his already service-connected 
diabetes mellitus.  Service connection may be established on a 
secondary basis for a disability that is proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection can 
include cases where an otherwise non-service-connected disability 
is aggravated (rather than caused) by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. at 445, 448-449 
(1995)(en banc).

While the Veteran was afforded a fee-based VA general medical 
examination in May 2008, that examiner's opinion regarding 
whether the hypertension was aggravated by his diabetes is not 
clear.  Therefore, the Veteran should be examined to determine 
the nature and likely etiology of his hypertension, to include if 
it is at least likely as not caused or aggravated by the service-
connected diabetes mellitus.  38 C.F.R. § 3.310 (any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected).

The Veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  See 38 
C.F.R. § 3.655 (2010).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the Veteran and 
death of an immediate family member.

The Board observes that the Veteran underwent a tinnitus 
evaluation in November 2008.  The VA audiologist offered no 
opinion regarding the etiology of the Veteran's tinnitus; 
however, she noted in her report that the Veteran has been 
prescribed two different medications, both for hypertension, that 
are known for having tinnitus as a side-effect.  As well, the 
Veteran should be afforded an appropriate examination to 
determine the etiology and nature of his tinnitus disability.  

In addition, as the claim for service connection for hypertension 
being remanded could affect the claim for service connection for 
tinnitus, as there is some indication that medications for 
hypertension may be the cause of the tinnitus, the Board finds 
that these claims are inextricably intertwined, and a Board 
decision on the service connection for tinnitus claim at this 
time would be premature.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).

Accordingly, the issues of service connection for hypertension, 
service connection for tinnitus, and a higher (compensable) 
initial rating for erectile dysfunction are REMANDED for the 
following actions:

1.  The Veteran should be scheduled for a VA 
examination to ascertain the nature and 
likely etiology of hypertension, to include 
as secondary to diabetes mellitus.  The 
relevant documents in the claims file should 
be made available to the examiner, and the 
examination report should include discussion 
of the medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings should 
be reported in detail.

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran has a current diagnosis of 
hypertension that is at least as likely as 
not caused or aggravated (permanently 
worsened in severity) by the service-
connected diabetes mellitus.

2.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of tinnitus.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., probability of 
50 percent) that the Veteran's tinnitus is 
related to the Veteran's active military 
service, specifically to the loud noise 
exposure of combat in service. 

The relevant documents in the claims file 
should be made available to the designated 
examiner, and the report of the examination 
should include discussion of the medical 
history and assertions, in particular the 
November 2008 VA audiology tinnitus 
evaluation.  

3.  The RO/AMC should issue a supplemental 
statement of the case that readjudicates the 
appeal for a higher (compensable) initial 
disability rating for the service-connected 
erectile dysfunction and includes the 
schedular rating criteria of Diagnostic Code 
7522.  The RO/AMC should also take any 
administrative steps to reflect that the 
September 2008 rating decision grant of SMC 
for loss of use of a creative organ 
necessarily included a grant of service 
connection for erectile dysfunction, and that 
the effect of the September 2008 rating 
decision was to assign a schedular 
noncompensable (0 percent) initial disability 
rating for the service-connected erectile 
dysfunction.  If the initial rating 
determination remains unfavorable, the Veteran 
should be given an opportunity to respond to 
the supplemental statement of the case.
 
4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the issues 
remaining on appeal should be readjudicated 
in light of all the evidence of record.  If 
any benefits sought on appeal remain denied, 
the RO/AMC should furnish to the Veteran an 
appropriate Supplemental Statement of the 
Case (SSOC) and afford the appropriate time 
period for response.

The Veteran, as appellant, has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


